Joint Baltic Sea Research and Development Programme (BONUS-169) (debate)
The next item is the report by Mrs Ek, on behalf of the Committee on Industry, Research and Energy, on the proposal for a decision of the European Parliament and of the Council on the participation of the Community in a Joint Baltic Sea Research and Development Programme (BONUS-169) undertaken by several Member States - C7-0263/2009 -.
Mr President, in 150 years, the Baltic Sea has gone from an untouched, clear, oligotrophic Arctic sea to one in a constant state of crisis. The problems of eutrophication, algal blooms, toxic waste and threatened biodiversity are growing ever greater. The situation in the Baltic Sea is very serious. Despite successful attempts in the 1990s and 2000s to reduce the input of nitrogen and phosphorus, almost the whole of the Baltic Sea is currently suffering the effects of eutrophication. Similarly, the levels of environmental toxins and heavy metals are high, despite success in reducing the discharge of lead, mercury and DDT, for example.
I do not know whether any of you have seen the algal bloom in this large, previously healthy, inland sea. If you go out in a boat in the wonderful archipelago in summer, you are met by a decimetre-thick green, foul-smelling layer of algae. If dogs drink the water they die, and if children bathe in it they vomit and suffer an upset stomach. That is the situation in many places around the Baltic Sea today. In order to safeguard growth and enable our rural communities to thrive in the future too, it is vital that we increase our knowledge of the impact on the Baltic Sea.
The ecosystem of the Baltic Sea area is complex and impossible to understand without cooperation between researchers across borders throughout the whole of the catchment area into this inland sea. A great deal of research along these lines is already being carried out, but often without adequate coordination. The proposal that we have on the table today - which is referred to as BONUS for short - aims to change this. This work will be a joint research programme between the states surrounding the Baltic Sea, including, in fact, researchers from Russia, in order to meet the environmental challenges in this area. BONUS will create a strategic plan with a common focus for more than 500 researchers from the eight Member States around the Baltic. The EU and the states in the Baltic Sea area will then, together, invest nearly SEK 1 billion in environmental research.
Eighty five million people live around the Baltic Sea in countries whose economies are dependent on the sea in various ways. At the same time, it is our societies that are contributing to the problems as discharges and waste find their way out into the water. A better overall view of the research is needed if it is to be possible to save the Baltic Sea. Research in this area is fragmented and far too dependent on the limited research appropriations at local, regional and national level.
BONUS builds instead on experience gained from the EU's Framework Programmes for Research and Technological Development. As a result of BONUS, the national research programmes and activities in the participating states will, for the first time, be integrated into a joint strategic programme with a clear focus.
I would like to thank everyone - my fellow Members, the Spanish Presidency and the Commissioner for Research, Innovation and Science - who has been involved in making this happen. This type of coordinated investment in environmental research is one element in the creation of a sustainable, dynamic and resource-efficient Europe. The Baltic Sea is very much alive in the culture of all eight of our countries surrounding this inland sea: in their literature, music and art. We want it to still be here for our grandchildren. BONUS will form part of the platform for this investment in the future.
Member of the Commission. - Mr President, I wish to express my gratitude to the European Parliament and particularly to the rapporteur, Ms Lena Ek, for supporting the European Commission's proposals on the joint Baltic Sea research programme, BONUS. I would also like to thank the shadow rapporteurs on the Committee on Industry, Research and Energy for their constructive support and I would like to acknowledge the supportive opinion of the European Parliament's Committee on the Environment, Public Health and Food Safety concerning the BONUS programme.
Eight of the nine states bordering the Baltic Sea are members of the European Union, and we are all aware of the very complex and pressing environmental problems currently being faced in the Baltic Sea, which were outlined very eloquently by Ms Ek a few moments ago. These ever-increasing pressures are today threatening the capacity of the Baltic Sea region to continue to provide the diverse range of goods and services upon which we have all learned to depend. Science has a very important role to play in supporting public policy in the research and environmental sectors. However, the fragmentation of the European research system and the lack of coordination and coherence among its national components undermine its cost effectiveness and overall performance.
This is indeed the challenge that we face in the Baltic Sea region. It is clear that no individual Baltic Sea state acting alone can be successful in solving the complex environmental issues in this area. To tackle the environmental problems in the Baltic Sea, it is now a matter of urgency to develop a strategic and integrated research strategy for the region, enable cross-border synergies, pool resources, share knowledge and enhance the cross-border mobility of researchers. This is how we can ensure a sustainable future for the Baltic Sea region. The BONUS initiative, together with the efforts made within the framework of the EU strategy for the Baltic Sea region, will provide the structure and the means to address these challenges in an effective and coordinated manner.
I welcome the institutional agreement that was reached with regard to the implementation of the BONUS initiative on 27 April last. Having said this, I would also like to stress my regret at the lack of agreement among the Member States to put in place a real common-pot model, as set out in the original European Commission proposal. Without having a real common-pot financing facility, the selection of the best transnational research proposals based strictly on scientific excellence, the quality of the consortium and the expected impact cannot be fully guaranteed. It does not allow for the full realisation of the benefits, added value and efficiency gains of cross-border collaboration. For this reason, the European Commission would like to stress that the implications of this decision should not be taken as a precedent for future proposals. Member States will need to commit to a real common pot for cross-border funding and collaboration before the launch of any further initiatives based on Article 185 of the Lisbon Treaty.
To come back to this current initiative, the European Commission has every confidence that the BONUS programme will be in a position to optimise the potential of environmental research programmes in the Baltic Sea region, enhance the scientific capacity of the area, facilitate cross-border mobility of researchers, promote synergies and avoid wasteful duplication of research efforts. This will secure a sustainable future for the Baltic Sea.
Mr President, BONUS-169 is an important pilot project and it is about cooperation on environmental problems in a particular area. The programme is supported, in general, by all of the Baltic States. The programme is also intended to include non-EU countries that discharge their waste water and thereby pollute the Baltic Sea, which is considered to be one of the most polluted seas in the world. The BONUS programme has an enormous task to do in bringing to light the many environmental problems in the Baltic Sea. All the various types of pollution in the world, from paper factories and similar industries, as well as collapsing fish stocks, threaten the Baltic Sea, and undetonated mustard gas bombs and Russian gas pipelines do not help to promote the welfare of the ecosystem. I am therefore very much in favour of the BONUS programme. However, it must not stand alone, but must instead be accompanied by the environmental awareness of the individual States together with action on their part; including the provision of financial resources.
Mr President, Commissioner Geoghegan-Quinn, rapporteur Mrs Ek, the particular problems and the special situation of the Baltic Sea call for a special approach. Therefore, I am delighted that we can wind things up with an agreement at this time and that the work can begin. Nevertheless, I should like to share a few reflections.
As the Commissioner has already said, we have gone for a real common pot in the first instance, a common fund to which criteria such as excellence and interdisciplinary approach apply. The consultations produced a rather pragmatic approach, which is that countries themselves may also shop around on the list of projects so as to get their own universities and institutions on board. I do not have any objection to that per se - indeed, I am in agreement - but we do have to assess it. This must be done efficiently and, if it is done right, and cooperation is more successful than in the past, it may well be an example of what we are looking for in the EU 2020 strategy. Europe pays a little extra and the Member States pay extra. We are talking about not only research itself but also the subsequent implementation. Environmental quality must also be restored effectively, so let us keep a close eye on that.
I should like to make two more comments. Firstly, the approach to the Baltic Sea can also be an example for other macro-regions, for example the Danube. May I ask the Commissioner whether, in the light of this, thoughts towards that region ...
(The President cut off the speaker)
The regulations concerning research on the welfare of the Baltic Sea which are contained in the Commission's proposal introduce a certain important element - the strategic planning stage. Without this stage, we would be dealing only with extensive development of this research. For what we need is a broader plan of action, a better strategy which, apart from the sea itself, will include its drainage area, which currently, as we all know, is suffering severe flooding.
Special attention should also be given to the selection of experts, for the broad range of research which has been proposed cannot be reduced to phenomena which can be reproduced in a laboratory. Here, research carried out in the field is closely connected with territory which falls under the jurisdiction of a particular country. Therefore, EU law has to be reconciled with national law. The Commission's selection of independent experts should take this fact into account.
Increasing the research capability of the new Member States in the Baltic Sea region should take account of the fact that, firstly, the research potential in these countries is varied and the generally good potential of research staff is accompanied by poorer laboratory facilities. Therefore, I am surprised by the limit imposed of a 25% share of in-kind infrastructure contribution in the common pool. Secondly, for many countries, the 'common pot' is not acceptable, both for legal reasons and in view of the fact that it could adversely affect research plans which are currently being put into effect there. Thirdly, the strategic stage of the programme needs time. Better use should be made of this stage.
Firstly therefore, it is necessary to define the research priorities for the Baltic and its drainage areas, and then the participants in the project should invest in their research facilities to make them ready to work on these priorities. Including Russia in this research on equal terms on the basis of an Eastern Partnership is an important matter.
Mr President, ladies and gentlemen, I wish to thank the rapporteur, Mrs Ek, for her quite excellent work. The BONUS research programme, which is well worth supporting and an excellent initiative, is an outcome of the EU's Baltic Sea Strategy.
I also regard the strategy itself as a very major step forward. Around six years ago, enlargement meant that the Baltic Sea, to all intents and purposes, became an internal sea of the EU. People have become aware of this all too slowly. As Mrs Ek said, there has been much research undertaken with respect to the Baltic Sea, but too little coordinated research to establish a knowledge base, for example, to improve EU policies and make them more intelligent.
I hope that coordinated research will help us at least to become aware of two issues. Firstly, the ecological state of the Baltic Sea is alarming. It is one of the world's most polluted seas. The world's largest area of seabed devoid of oxygen - in other words, dead - is in the Baltic Sea. It has been said that the largest desert in Europe lies at the bottom of the Baltic Sea.
The other issue that research will hopefully help people to understand better is that it is we ourselves who are to blame for the state of the Baltic Sea. The main problem is eutrophication, the consequences of which the rapporteur also described well. The main source of eutrophying nutrients - nitrogen and phosphorus - is agriculture. It mainly relates to EU agriculture in the Baltic Sea catchment basin.
I therefore hope that jointly-organised coordinated research will help people to become sufficiently aware of all this and that it will also help us to develop better and more intelligent methods and processes in all sectors, but in agriculture especially, because fertilisers that have entered lakes and seas are nothing more than a waste of resources as far as farmers are concerned.
We need to remember, however, that research cannot solve everything. We also have to understand that saving the Baltic Sea will require genuine changes in policy too, mainly in the area of agriculture, but also in other sectors. I hope we will make saving the Baltic Sea, which is now one of the world's most polluted seas, a success story from which the rest of the world can learn a lesson.
(PT) Mr President, Commissioner, I welcome the Baltic Sea Research and Development (BONUS-169) programme which will integrate the national research activities of the Member States and the European Commission on environment and marine resources management in the Baltic Sea. The BONUS-169 programme is an innovative model and an example for other kinds of regional cooperation in the field of scientific research.
Like the Baltic region, other regions such as southeast Europe would benefit from there being concerted action by the Member States and the Commission, so as to address common challenges and support sustainable development in their regions.
I would therefore urge Parliament and the Commission to consider the possibility of creating a joint research programme for the southeast region of Europe, focused on areas of great importance, such as the sea, biodiversity and energy sources from the sea, and with a view to the sustainable development of the European Atlantic axis and its neighbouring regions.
(RO) The EU's involvement in the Joint Baltic Sea Research and Development Programme is proof that Europe's institutions want to achieve better harmonisation of policies, programmes and the other activities mentioned in the research sector. Joint action is required at EU level in order to deal with the challenges and improve programming efficiency and effectiveness by incorporating all the research activities into a uniform, well-coordinated programme, which will promote the region's sustainable development.
The BONUS programme is especially important to the Baltic Sea region. However, its role should not be restricted to just this region. I would like, in future, for this programme to serve as a model for other forms of regional cooperation in Europe, such as in the Danube or Mediterranean Sea regions. This will allow us to have a powerful, dynamic and competitive European Union.
(LT) The implementation of the Joint Baltic Sea Research and Development Programme BONUS-169 has revealed the catastrophic situation of the Baltic Sea, particularly in those areas where large-scale energy infrastructure projects are planned and are being carried out not just by European Union Member States, but by other countries bordering the EU. In some places, genotoxicity has risen several hundred times. The BONUS programme has already shown its potential to contribute to monitoring the Baltic environment and therefore it is necessary to continue to actively research the condition of the Baltic Sea. To ensure that research is as comprehensive and objective as possible, it is very important for scientists from all the countries surrounding the Baltic Sea to be included in research on an equal footing. This programme is a quasi preventative measure, drawing attention to the Baltic Sea's complex ecological situation. Only by properly funding scientific research and observing threats in time will we stop ecological disasters and I trust that we will ensure that the Baltic Sea ...
(RO) Environmental problems in certain regions could be dealt with much more successfully if individual countries pooled the research activities they have carried out. This is why I welcome the Commission proposal and the rapporteur's proposal on supporting the BONUS programme for the Baltic Sea region.
I think that it is a good idea to have included a recital which asks the Commission to carry out a final evaluation of the programme to see the level of quality and effectiveness in implementing programmes of this kind, especially in terms of the progress made in relation to the specified objectives. These results should be published on the programme's website so that citizens can find out how the programme is going and performing. In fact, representatives of the business sector can also draw up their business plans based on the recommendations and opportunities which emerge from the research results in this region.
What is important is for us to see this programme's results expressed in terms of clear benefits for the environment, citizens and the development of this region, especially against the backdrop of the current economic crisis.
(PL) Mr President, I fully support establishment of the BONUS Joint Baltic Sea Research and Development Programme. I am certain that establishing a consolidated supranational research programme based on reciprocal cross-border cooperation and exchange of experience will contribute to more effective action for the protection of the Baltic Sea and will bring about sustainable development of the region. The BONUS programme was initiated by eight Member States. The Baltic countries include one more country, Russia. It is, therefore, justified that Russian scientists participate in the programme. This research programme should supply a number of proposals for the strategy for the region being developed by the Union and for the role of macro-regions in future cohesion policy, which we debated in Parliament two months ago. It is a pity we were not able to discuss openly and determine the consequences and dangers for the Baltic Sea of the construction and use (...).
(The President cut off the speaker)
(PL) Thank you very much, Mr President, for giving me the floor.
I would like to say that today's research related to the whole Baltic Sea sector should be seen as part of the huge territorial cohesion of the whole European Union. Let us concentrate, today, on several important parallel strategies: the Baltic Sea Strategy, the Mediterranean Partnership and the Danube Strategy. We have to remember, however, that these regions must be connected with one another.
Presently, the main trade in goods is carried on with Indochina, and that is why it is so important to concentrate on ensuring that the Baltic Sea Strategy, too, will include the possibility of connections in the 'North-South' TNT network. Fortunately, this strategy is available to the public, today, and I hope that the Baltic Sea region, too, will be closely connected with the south of Europe by the TNT network based on several parallel solutions.
Member of the Commission. - Mr President, I would like to express my thanks to the rapporteur, Ms Ek, and to the 10 Members of the European Parliament who took the time to be here at a late hour this evening to discuss this issue.
I am very satisfied that all Article 185 initiatives announced under the cooperation element of the seventh EU framework programme have now been adopted. This is a political achievement for all of the institutions of the European Union. The BONUS initiative would clearly help the countries of the Baltic Sea region to address more effectively the very complex and pressing environmental problems in this area by promoting synergies and avoiding the wasteful duplication of purely national research efforts.
In view of the key global political problems that we are facing in policy areas such as climate change, energy, food and health, the requirement to pool resources and work together becomes necessary. The Article 185 initiatives are playing a key role in tackling some of these key issues. The experience we gain from these initiatives will allow us to find even better and more efficient ways to collaborate at a European level, making full use of both national and Community research programmes.
As I said at my European Parliament ratification hearing last January, I am deeply committed to the complete realisation of the European research area, but we must work together in a spirit of unity and cooperation if we are going to achieve this objective. This is vitally important for the future economic development of the European Union and if we are to ensure that the EU becomes a global leader in the fields of research, innovation and science.
Mr President, BONUS is, in fact, a pilot project under Article 185, and I can assure everyone who will work on the BONUS programme and everyone who will read or be affected by this that it is not easy. It is not easy to combine research funds from the European Union and from various Member States. It is a huge challenge. It is not easy to coordinate different academic research cultures and traditions, with 16 large research groups, 500 researchers, eight countries and the rest of the EU watching to see how this will actually go, plus everyone who is to review and check that we are doing the right things and that they are proving effective.
This will require a lot from the researchers involved. It will require a lot from the Member States and their governments, and I can assure you that it will require tough political decisions and strong political leadership, but we have to do this. Our research programmes must be thoroughly evaluated and we need to take on this huge responsibility because we need to solve the problems together for the sake of the Baltic Sea. However, we also need to find a model that will enable us to make progress in other parts of Europe. This applies to the large rivers, to the Mediterranean Sea and to how, in general, we handle common resources provided by taxpayers in EU programmes and in national programmes.
The Baltic Sea has been part of our common history and culture since the end of the Ice Age, past the time of the Vikings, past the trade during the Middle Ages, past the 'sea of freedom' during the Cold War, and now it is a sea that our parents and children love and that we have a responsibility to manage. In view of these difficulties and the huge challenges we face, I would therefore, once again, like to thank everyone involved. The work does not finish with the decisions we take here and the documents we sign; it is now that the work begins.
The debate is closed.
The vote will take place tomorrow at 12.00.